RECEIVED
                                                                               PLEASE SIGN AND RETURN TO SHOW RECEIPT:
FIRSTCOURT OF APPEALS
      HOUSTON. TEXAS                                                           DATE RECEIVED: c3-]?-/6'
                                                                               RECEIVED BY:^6&22^k^
       FEB 2 0 2015
                                                                               YOUR TITLE: JlphfiLUZ CAaP
    CHRISTOPHER A. PRINE
                                                                               _±Jl4f<AftM^                     COUNTY. TEXAS
CLERK __^===
                                                                                RETURN BY MAIL OR FAX TO:

                                                                                      1ST COURT OF APPEALS
       r-o 2 0 2015                                                                  301 FANNIN STREET
                                                                                     HOUSTON, TX 77002-2066
t                              -IMC
>       iMV. ••   •   ;<   '    '                                                    PHONE:    (713)274-2700
                                                                                     FAX:      (7f3| 755-8131

                                        FIRST COURT OF APPEALS
                                                     301 Fannin
                                              Houston, Texas 77002

To: Janet Chappell                                                                  February 13, 2015
County: Freestone (Civil)
Subject: ISSUANCE OF MANDATES


Please acknowledge the receipt of mandates on the enclosed copy and return to this Court. In
addition, as required by Texas Government Code, Sec 51.204 (d)(e), we will destroy all
records filed, no earlier than six (6) years (in civil cases), and twenty-five (25) years (in
criminal cases) where allowed by statute, from this date.

01-12-00346-CV                        BP Automotive LP d/b/a Bossier Dodge v. RU-       10030B1
                                      McLarty_Landers Automotive Group
   TERESA BLACK                                                                       i>^ US POSTAGE>> PITNEY BOWES
 Office of the District Clerk
      Freestone County
                                                                                    : -ilTiM       7IP 75R4I1   <C t\t\t
        P.O. Box 722                                                                   *& 02pm840 $000.48°
     Fairfield, TX 75840                                                               Lijfii 0001370774FEB 18 2015
RETURN SERVICE REQUESTED




            SsSSS ** \
                       FEB*




                                                                            III]lllfllll 1111111  lllllllIII
                                P002*20ts6   l»ll»lllll«'llll',i"lllllllI                   riiii'i!""!11!!